DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 6/14/2022. Claims 10 and 13-18 are currently pending. The cancelation of claims 11 and 12 is acknowledged. Claims 1-9 have been previously canceled. Claims 14-18 have been previously withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-18 directed to an invention non-elected without traverse.  Accordingly, claims 14-18 have been cancelled.

Allowable Subject Matter
Claims 10 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 10, the primary reason for allowance is the inclusion of the step of directing a stream of hot air at a temperature of between 60°C and 90°C onto at least one web. As noted by applicant in the remarks dated 6/14/2022, the combination of Rabiea (US 2017/0095968 A1), Gloton (US 5470411), and Wech (US 4881933), does not teach applying temperature in the range of 60°C to 90°C. In fact, Wech teaches applying temperature in a range greater than 90°C. Furthermore, neither Rabiea nor Gloton teach or suggest applying a stream of air or of even applying heat at this temperature range. As a whole, the prior art does not anticipate the claimed subject matter and it would not have been obvious to have combined the teachings and suggestions of the prior art to have arrived at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
7/25/2022